MEMBRANES, CALENDERED MICROPOROUS MEMBRANES, BATTERY SEPARATORS, AND RELATED METHODS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 5-6, 10, 13, 16, and 28-29 are objected to because of the following informalities:
In claim 1, line 2, “micrporous” should be –microporous–.
In claim 1, line 11, “having” should be –has–.
In claim 1, line 7, – (TD)– should be inserted after “transverse direction” so that this abbreviation as used thereafter is unambiguous.
In claim 1, line 9, – (MD)– should be inserted after “machine direction” so that this abbreviation as used thereafter is unambiguous.
In claim 1, the second-to-last line, the abbreviation “COF” should be written out in full.
In claim 2, “lamellas” should use the same plural form previously used, “lamellae”, for consistency and to avoid ambiguity.
In claim 5, lines 4-5, “Gurley (JIS), secs, from 50-250” should be formatted for consistency with the claim’s other limitations, i.e., so as to first identify the property being quantified, then the numerical range, and then the units (and standard, as needed), i.e., –air permeability from 50-250 Gurley seconds (JIS)–.
In claim 5, line 7, “I ” should be deleted.
In claim 5, the last line, “is ” should be deleted.
In claim 6, line 3, the abbreviation “COF” should be written out in full, or else this abbreviation should be clearly introduced after the full term in claim 1.
In claim 6, line 3, “ofless” should be –of less–.
In claim 6, line 4, “ofless” should be –of less–.
In claim 6, line 5, “JIS Gurley below 200” should be formatted for consistency with the claim’s other limitations, i.e., so as to first identify the property being quantified, then the numerical range, and then the units (and standard, as needed), i.e., –air permeability below 200 Gurley seconds (JIS)–.
In claim 10, line 2, the verb “is” is applied distributively to all recitations of the following list, yet the last three recitations employ different verbs.  This grammar could be corrected by instead reciting, for instance, –is a thermal shutdown membrane, provides…, has…, and/or can resist….–.
In claim 13, line 3, “thethickness of” should be –thicknesses of the–.
In claim 16, line 2, “kgf/cm²·” should be – kgf/cm².–.
In claim 28, line 10, “having” should be –has–.
In claim 28, lines 6-7, – (TD)– should be inserted after “transverse direction” so that this abbreviation as used thereafter is unambiguous.
In claim 28, line 8, – (MD)– should be inserted after “machine direction” so that this abbreviation as used thereafter is unambiguous.
In claim 28, the second-to-last line, the abbreviation “COF” should be written out in full.
In claim 29, “lamellas” should use the same plural form previously used, “lamellae”, for consistency and to avoid ambiguity.
Appropriate correction is required.

Claim Rejections—35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claim is not directed to a single statutory category of invention as required (note the identification of the statutory categories in the alternative and the corresponding passage “a patent”) by the statute.  Claim 27 is written so as to encompass any combination of an extensive list of (essentially undefined) products and processes, which fails to comply with 35 U.S.C. 101.

Claim Rejections—35 USC §112
Claims 1-20 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the term “unique” is indefinite, as it is unclear in what sense the pore structure is considered unique.
Claim 1 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "may be" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 1, line 6, the term “respective” is indefinite, as it is unclear with what corresponding elements the “groups of pores” are respectively associated.
Claim 1 recites the limitation "the outer surface of at least some of the lamellae" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
The term “condensed” in claim 1 is a relative term which renders the claim indefinite. The term “condensed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (For instance, it is not clear with respect to what reference state the lamellae have been condensed.)
The term “heavy lamellae” in claim 1 is a relative term which renders the claim indefinite. The term “heavy lamellae” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the width" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
The term “fairly random” in claim 1 is a relative term which renders the claim indefinite. The term “fairly random” is not defined by the claim, the specification does not 
The term “less ordered” in claim 1 is a relative term which renders the claim indefinite. The term “less ordered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “densified” in claim 1 is a relative term which renders the claim indefinite. The term “densified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (For instance, it is not clear with respect to what reference state the lamellae have been condensed.)
The term “slightly non-uniform” in claim 1 is a relative term which renders the claim indefinite. The term “slightly non-uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low COF” in claim 1 is a relative term which renders the claim indefinite. The term “heavy lamellae” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-19 depend on or incorporate claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
The term “relatively closed -like” in claim 2 is a relative term which renders the claim indefinite. The term “relatively closed -like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation "the structure of lamellas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 3, the term “lamellas” is indefinite, as it is unclear whether or not this term refers to the same “lamellae” that have been previously recited.
Regarding claim 2, the phrase "may be" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the membrane surface direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites that the membrane may have a pin removal force of less than 900 grams-force or less than 800 grams-force (i.e., between 0 and 900 grams-force or between 0 and 800 grams-force).  This is indefinite because it is unclear what the lower endpoint of the pin removal force is in light of claim 5 (from which claim 6 depends), which recites that the pin removal force must be at least 200 grams-force.
Likewise, claim 6 recites that the membrane may have an air permeability below 200 Gurley seconds (i.e., between 0 and 200 Gurley seconds).  This is indefinite because it is unclear what the lower endpoint of the air permeability is in light of claim 5, which recites that the air permeability must be at least 50 Gurley seconds.
Likewise, claim 6 recites that the membrane may have a puncture strength of at least 400 g (i.e., from 400 g to an unbounded upper limit).  This is indefinite because it is unclear what the upper endpoint of the puncture strength is in light of claim 5, which recites that the puncture strength must be no more than 600 g.
Claim 8 recites the limitation "the roll" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "may be" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "may include" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “improved” in claim 10 (line 2 and line 3) is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 14, the phrases "preferably", “more preferably”, and “most preferably” in lines 3 and 4 render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrases "preferably" and “more preferably” in lines 2 and 3 render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "may further include" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, in lines 1-2, “the separator claim 1” is grammatically incorrect.  (This claim could be corrected by simply reciting –A battery comprising the separator of claim 1.–.)
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is written as incorporating itself by reference, such that the limitations intended to be incorporated into claim 20 are unclear.  For the purpose of compact prosecution, claim 20 is interpreted herein as incorporating claim 19 by reference.
Claim 20 recites the limitation "the improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  (This claim could be corrected by simply reciting –A vehicle comprising the battery of claim 19.–.)
Claim 27 is replete with indefinite subject matter: all recitations are described with the relative terms “Novel, improved, or modified”; the claim is written so as to encompass any combination of an extensive list of products and processes, ending with 
In claim 28, line 3, the term “unique” is indefinite, as it is unclear in what sense the pore structure is considered unique.
Claim 28 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, the phrase "may be" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 28, line 5, the term “respective” is indefinite, as it is unclear with what corresponding elements the “groups of pores” are respectively associated.
Claim 28 recites the limitation "the outer surface of at least some of the lamellae" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
The term “condensed” in claim 28 is a relative term which renders the claim indefinite. The term “condensed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (For instance, it is not clear with respect to what reference state the lamellae have been condensed.)
The term “heavy lamellae” in claim 28 is a relative term which renders the claim indefinite. The term “heavy lamellae” is not defined by the claim, the specification does 
Claim 28 recites the limitation "the width" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
The term “fairly random” in claim 28 is a relative term which renders the claim indefinite. The term “fairly random” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “less ordered” in claim 28 is a relative term which renders the claim indefinite. The term “less ordered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “densified” in claim 28 is a relative term which renders the claim indefinite. The term “densified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (For instance, it is not clear with respect to what reference state the lamellae have been condensed.)
The term “slightly non-uniform” in claim 28 is a relative term which renders the claim indefinite. The term “slightly non-uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low COF” in claim 1 is a relative term which renders the claim indefinite. The term “heavy lamellae” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 29-30 depend on claim 28 and are rejected for thereby incorporating the indefinite subject matter thereof.
The term “relatively closed -like” in claim 29 is a relative term which renders the claim indefinite. The term “relatively closed -like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 29 recites the limitation "the structure of lamellas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 29, line 3, the term “lamellas” is indefinite, as it is unclear whether or not this term refers to the same “lamellae” that have been previously recited.
Regarding claim 29, the phrase "may be" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites the limitation "the membrane surface direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted prior art.
Regarding claim 27, Applicant’s specification teaches that various membranes (e.g., battery separator membranes) and methods of making and using these products are known in the prior art, citing a variety of publications as teaching these products and methods (pp. 4-6).  Given that the metes and bounds of claim 27 as written appear essentially impossible to determine (see the rejections under 35 U.S.C. 112 above), this disclosure is considered to anticipate claim 27.

Allowable Subject Matter
Claims 1-20 and 28-31 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  These claims would be allowable because the prior art does not teach a microporous membrane or a battery separator incorporating the same, having the combination of lamellar, inter-lamellar, and pore structures recited, including the lamellae being oriented substantially along a transverse direction while the fibrils or bridging structures between the adjacent lamellae are oriented substantially along a machine direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745